 


109 HR 2387 IH: Privacy Protection Act of 2005
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2387 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Kennedy of Minnesota (for himself and Mr. Peterson of Minnesota) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To provide an exemption from certain requirements under the Gramm-Leach-Bliley Act. 
 
 
1.Short titleThis Act may be cited as the Privacy Protection Act of 2005.
2.ExemptionSection 509(3) of the Gramm-Leach-Bliley Act (15 U.S.C. 6809(3)) is amended by adding at the end the following new subparagraph:

(E)Certain financial institutionsNotwithstanding subparagraph (A), the term financial institution does not include any provider of financial services, or any affiliate thereof, that is subject to regulation of client confidentiality that prohibits unauthorized disclosure of confidential client information without the consent of the client in the form of laws, rules, or regulation of professional conduct or ethics promulgated either by the court of highest appellate authority or by the principal legislative body or regulatory agency or body of any State of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, or the Northern Mariana Islands, or by the laws of the United States..  
 
